DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/13/2022 has been entered. Claim 1 is currently amended.  Claim 20 is added.  Claims 1-20 are pending with claims 9-16 withdrawn from consideration.  Claims 1-8 and 17-20 are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 9, filed on 4/13/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that Yasuhara is silent about the claimed punching workability feature.
In response, the claimed punching workability test is a characteristic of the product.  A rejection under 35 U.S.C. 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic (MPEP 2112.III). Since Yasuhara teaches overlapping steel composition and processing method as stated in the 103 rejection, Yasuhara's product is substantially identical to the claimed product; and the claimed punching workability test result is expected to be present.
Applicant made argument that Yasuhara does not disclose a substantially similar process and the claimed prior-austenite grain size and amount of precipitates would not have reasonably been expected from Yasuhara.  The Examiner has not met his burden in establishing that the claimed precipitates necessarily flow or would have reasonably been expected from Yasuhara.
In response, the Examiner answered this argument in the office action of 11/16/2021.  Namely, Yasuhara teaches substantially identical process (e.g., Yasuhara's finish rolling start temperature of about 950-1050 °C overlaps the current 1000-1200 °C). A rejection under 35 U.S.C. 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic (MPEP 2112.III).  Since Yasuhara teaches overlapping steel composition and processing method as stated in the 103 rejection, Yasuhara's product is substantially identical to the claimed product; and the claimed precipitates is expected to be present or would have naturally flowed from Yasuhara's teaching.
Applicant made argument that the claimed prior-austenite grain size and amount of precipitates produce unexpected results in terms of at least punching workability. The Examiner's response that these unexpected results are not recited in the claims is a clear legal error since there is no requirement that the claim must recite the properties that are being used to establish secondary considerations of nonobviousness.
In response, the examiner submits that the claimed punching workability is expected to be present in the prior art because the prior art teaches overlapping composition and manufacturing process (see MPEP 2112.01).  The burden is on the applicant to prove that the difference between the prior art and the current invention in composition or manufacturing process is critical to produce unexpected and significant results (see MPEP 716.02).  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); MPEP 716.02(d).
In terms of composition, the claimed ranges are compared with the example ranges in the following table. 
Element
Claimed range
Example range [Table 1 spec.]
C
0.04% - 0.18%
0.048-0.16
Mn
1.0% - 3.0%
0.75-2.88
S
0.005% or less
<0.005
Al
0.005% - 0.100%
0.019-0.075
N
0.010% or less
<0.010
Ti
0.02% - 0.15%
0.028-0.141
Cr
0.10% - 1.00%
0.14-0.92
Nb
0.005% - 0.050%
0.022-0.041
V
 0.05% - 0.30%
0.21
Mo
0.05% - 0.30%
0.15
Ni
0.01% - 0.30%
0.12
Ca
0.0002% - 0.0050%
0.002
REM
0.0002% -0.010%
0.003


The ranges for most elements in the inventive examples are considerably narrower than the claimed ranges, and in some cases only a single data from the claimed ranges is represented. The claims are not reasonably commensurate in scope with the examples for the reasons discussed above.  Therefore, the examples cannot be relied upon to establish non-obviousness of the claimed invention.
The applicant’s arguments are based on unexpected improvements in punching workability.  This property is evaluated in an imprecise manner as discussed in [0097 spec.] of the specification.  Examples in which at least 8 punched holes did not have cracking, chipping, etc. are designated as “pass”, while 7 or fewer punched holes having these characteristics are designated as “fail”.  This is an arbitrary criterion; and exact values are not provided in Table 3.  Additionally, 9 out of 13 comparative examples received a “pass” rating (see Sheet Nos. 4, 6, 7, 11, and 33-37).   Therefore, the significance of the experimental data is not clear.  

Claim Interpretation
Claim 1 recites “from the hot-rolled steel sheet, ten 50 mm x 50 mm sample sheets are obtained, and as a punch, a φ20 mm flat-bottomed punch is employed, and a die-side hole diameter is determined such that a punching clearance is within 20%±2%, while the sample sheets are fixed from above with a sheet holder, a φ20 mm punched hole is formed, and after the punching is performed for each of the ten sample sheets, a state of fracture of punched edges of the punched holes is observed for their whole peripheries with a microscope with a magnification of 50x as to whether or not cracking, chipping, brittle fracture, or a secondary shear surface, is present, and at least eight holes of ten punched holes in each sample sheet do not exhibit cracking, chipping, brittle fracture, or the secondary shear surface.”  For the purpose of examination on the merits, these limitations are being interpreted as directed to physical properties of the claimed product rather than as separate method steps which must be taught by the prior art in order to read on the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new limitations in claim 1 start off with “from the hot-rolled steel sheet, ten 50 mm x 50 mm sample sheets are obtained”.  This portion of the claim, as well as several subsequent limitations (“punch is employed”, “diameter is determined”, “punched hole is formed”, etc.), represent method steps incorporated at the end of a product claim.  According to MPEP 2173.05(p), a single claim which include both a product and a process in the same claim is indefinite.
Claims 2-8 and 17-20 are rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as obvious over Yasuhara et al (US 6,364,968).
Regarding Claim 1, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition including these mass % values [C5L63-C7L59] overlapping the claimed ranges:
Element
Claimed range
Yasuhara
C
0.04% - 0.18%
0.05-0.30 wt %
Si
0.2% - 2.0%
0.03-1.0 wt %
Mn
1.0% - 3.0%
1.5-3.5 wt %
P
0.03% or less
0.02 wt % or less
S
0.005% or less
0.005 wt % or less
Al
0.005% - 0.100%
 0.150 wt % or less
N
0.010% or less
0.00200 wt % or less
Ti
0.02% - 0.15%
0.005-0.20 wt %
Cr
0.10% - 1.00%
0.02-1.0 wt %
B
0.0005% - 0.0050%
0.0005-0.0040 wt % 


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Yasuhara teaches the hot rolled steel sheet has “a microstructure that contains fine bainite grains with a mean grain size of not greater than about 3.0 µm at an area percentage of not less than about 90%” [C4L53-56].  Yasuhara teaches a range of exemplary samples that obtain a martensite ratio of 0-5% [Table 3].  Thus, one of ordinary skill would have recognized a martensite ratio 0-5% to have been reasonably suggested by Yasuhara absent concrete evidence to the contrary.
The recited “balance being a ferrite phase” includes 0% of ferrite phase when bainite phase is 85% or more and martensite phase or martensite-austenite phase is 15% or less.  Yasuhara does not teach ferrite phase in his steels.  A plain reading of the teaching is that Yasuhara’s steel contains 0% of ferrite phase.
Yasuhara teaches the tensile strength not less than about 780 Mpa [C1L13], which encompasses the claimed tensile strength TS of 980 MPa or more.
Yasuhara is silent about grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass %.  However, these limitations would have been expected in the prior art as will be explained below.
The instant specification teaches achieving the claimed grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass % by following steps of (A) heating at 1150 C. or more, (B) hot rolling at 1000 C – 1200 C, finishing delivery temperature at 830 - 950C, (C) cooling within 2.0 s at 30 C/s to 300 – 530 C, and (D) coiling at the cooling stop temperature [0033 spec.].
Particularly, applicant discloses that “area ratio of recrystallized prior-austenite grains can be controlled to be 15% or less by adjusting the C, Ti, Nb, or V content, adjusting the finish rolling start temperature, adjusting the finishing delivery temperature, or adjusting cooling between finish rolling stands” [0069 spec.]; and “precipitates having a diameter of less than 20 nm can be controlled by adjusting the Ti, Nb, Mo, V, or Cu content, adjusting the finishing delivery temperature, or adjusting the coiling temperature” [0072 spec.]. 
Yasuhara teaches a manufacturing method comprising (A) heating the slab at <1200C C10L10], (B) hot rolling at 950-1050 [C10L41] and finish at 820-950 °C [C11L1-6, and 840 °C for steel 2-8, Table 2], (C) cooling after 2.0s at 20-150C/s [C11L11], and (D) coiling at 300-550C [C12L10].  
Yasuhara specifically teaches adjusting the content of Ti, Nb, Mo, and Cu, overlapping the claimed ranges [C7L34-60].  Yasuhara’s hot rolling start temperature, finishing delivery temperature, cooling temperature, and coiling temperature overlap the current ranges.
Since Yasuhara discloses an overlapping steel composition as well as a processing method that closely resembles applicants’ method, the claimed grain diameter of the second phase, aspect ratio of prior-austenite grains recrystallized prior-austenite grains, area ratio of recrystallized prior-austenite grains relative to non-recrystallized prior-austenite grains, as well as precipitates having a diameter of less than 20 nm in an amount of 0.10% or less by mass % would have been expected in the steel of Yasuhara absent concrete evidence to the contrary (see MPEP 2112.01). 
The claimed punching workability test is a characteristic of the product.  A rejection under 35 U.S.C. 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic (MPEP 2112.III). Since Yasuhara teaches overlapping steel composition and processing method as stated in the 103 rejection, Yasuhara's product is substantially identical to the claimed product; and the claimed punching workability test result is expected to be present.

Regarding Claim 2, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition with overlapping Nb and Mo [C7L34 and C7L60]:
Element
Claimed range
Yasuhara teaches
Nb
0.005% - 0.050%
0.003-0.20 wt %
V
 0.05% - 0.30%
N/A
Mo
0.05% - 0.30%
0.02-1.0 wt%


A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (MPEP 2144.05 I). Yasuhara does not mention V concentration. However, the current claim only requires one or more selected from Nb, V and Mo.  Thus, the presence of V is not required when Nb and/or Mo are present.

Regarding Claim 3, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition with overlapping Cu and Ni [C7L59]:
Element
Claimed range
Yasuhara teaches
Cu
0.01 – 0.30%
0.02 – 1.0%
Ni
0.01 – 0.30%
0.02 – 1.0%


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding Claim 4, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition with overlapping Nb, Mo, Cu and Ni [C7L34-60]:
Element
Claimed range
Yasuhara teaches
Nb
0.005% - 0.050%
0.003-0.20 wt %
V
 0.05% - 0.30%
N/A 
Mo
0.05% - 0.30%
0.02-1.0 wt%
Cu
0.01 – 0.30%
0.02 – 1.0%
Ni
0.01 – 0.30%
0.02 – 1.0%


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I). Yasuhara does not mention V concentration.  However, the current claim only requires one or more selected from Nb, V and Mo.  Thus, the presence of V is not required when Nb and/or Mo are present.

Regarding Claim 5, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition with overlapping Ca [C8L10]:
Element
Claimed range
Yasuhara teaches
Ca
 0.0002% - 0.0050%
0.0005-0.95%
REM
0.0002% -0.010%
N/A


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  Yasuhara does not mention REM concentrations.  However, the current claim only requires one or more selected from Ca, and REM.  Thus, RE is not required when Ca is present.

Regarding Claim 6, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition with overlapping Nb, Mo, Ca [C7L34, C7L60, C8L10]:
Element
Claimed range
Yasuhara teaches
Nb
0.005% - 0.050%
0.003-0.20 wt %
V
 0.05% - 0.30%
N/A 
Mo
0.05% - 0.30%
0.02-1.0 wt%
Ca
 0.0002% - 0.0050%
0.0005-0.95%
REM
0.0002% -0.010%
N/A


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I). Yasuhara does not mention V, and REM.  However, the current claim only requires one or more selected from Nb, V and Mo, and one or more selected from Ca and REM.  Thus, the presence of V is not required when Nb and/or Mo are present; and RE is not required when Ca is present.

Regarding Claim 7, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition with overlapping Cu, Ni, Ca [C7L59, C8L10]:
Element
Claimed range
Yasuhara teaches
Cu
0.01 – 0.30%
0.02 – 1.0%
Ni
0.01 – 0.30%
0.02 – 1.0%
Ca
 0.0002% - 0.0050%
0.0005-0.95%
REM
0.0002% -0.010%
N/A


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I). Yasuhara does not mention REM concentrations.  However, the current claim only requires one or more selected from Ca and REM.  Thus, RE is not required when Ca is present.

Regarding Claim 8, Yasuhara teaches a high strength hot rolled steel sheet (title, abstract) having a composition with overlapping Nb, Mo, Cu, Ni, Ca [C7L34-60, C8L10]:
Element
Claimed range
Yasuhara teaches
Nb
0.005% - 0.050%
0.003-0.20 wt %
V
 0.05% - 0.30%
N/A 
Mo
0.05% - 0.30%
0.02-1.0 wt%
Cu
0.01 – 0.30%
0.02 – 1.0%
Ni
0.01 – 0.30%
0.02 – 1.0%
Ca
 0.0002% - 0.0050%
0.0005-0.95%
REM
0.0002% -0.010%
N/A


A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I). Yasuhara does not mention V, and REM concentrations.  However, the current claim only requires one or more selected from Nb, V and Mo, and one or more selected from Ca and REM.  Thus, the presence of V is not required when Nb and/or Mo are present; and RE is not required when Ca is present.

Regarding claim 20, Yasuhara’ examples have elongation in the range of 13-24% [Table 3], overlapping the claimed range of 10.1-16.7%.

Claims 17-19 are rejected under 35 U.S.C. 103 as obvious over Yasuhara et al (US 6,364,968), in view of Takayuki et al (EP 2559783 A1).
Yasuhara teaches the steel plate as applied to claim 1 above.
Regarding claim 17, Yasuhara does not teach V.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.01-0.2% V [0020], overlapping the claimed range of 0.05-0.3% V.  Takayuki further teaches that V contributes to increasing the strength of steel [0049].  Therefore, in order to increase the strength of steel, it would have been obvious to one of ordinary skill in the art at the time of invention to apply Takayuki’s teaching and add V to Yasuhara’s steel, arriving the claimed composition.
Regarding claim 18, Yasuhara does not teach Sb.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.001-0.02% Sb [0024], falling within the claimed range of 0.0002-0.02% Sb.  Takayuki further teaches that Sb improves surface properties of steel sheets and also suppresses the occurrence of fatigue cracks starting from the surface so as to contribute to an improvement in fatigue resistance [0041].  Therefore, in order to improve surface properties of steel sheets and also suppress the occurrence of fatigue cracks starting from the surface so as to contribute to an improvement in fatigue resistance, it would have been obvious to one of ordinary skill in the art at the time of invention to apply Takayuki’s teaching and add Sb to Yasuhara’s steel, arriving the claimed composition.
Regarding claim 19, Yasuhara does not teach Sb and V.  However, Takayuki teaches a high-strength hot-rolled steel plate containing 0.001-0.02% Sb [0024] and 0.01-0.2% V [0020], overlapping the claimed ranges.  For the same reason stated above, it would have been obvious to one of ordinary skill in the art at the time of invention to apply Takayuki’s teaching and add Sb and V to Yasuhara’s steel, arriving the claimed composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762